Citation Nr: 0741022	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving prostate cancer, claimed as 
resulting from VA treatment/omission of treatment in 2000.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from January 1960 to October 
1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

As noted in the prior remand, in January and March 2001 
written statements, appellant reported that he was 
"reopening" or "resubmitting my disability negligence claim 
for my heart condition."  Historically, by a decision in 
September 2000, the Board had denied § 1151 benefits for 
additional disabilities involving coronary artery disease, 
claimed as resulting from VA treatment between 1979 and 1988, 
and a December 1998 myocardial infarction, claimed as 
resulting from VA treatment in 1998, on the grounds that said 
claims were not well grounded.  However, it appears that the 
RO erroneously interpreted appellant's January and March 2001 
statements as a request for service connection for 
cardiovascular disease and denied that service connection 
issue in a July 2003 rating decision.  After the RO issued 
Statements of the Case on issues including service connection 
for cardiovascular disease, appellant in his February 2004 
Substantive Appeal unequivocally stated that "my claim is 
based solely on a neglect claim 1151; I never stated that I 
had any heart trouble while in the service." Consequently, 
since a "claim" for service connection for cardiovascular 
disease was not submitted, nor did appellant file an "appeal" 
with respect to a cardiovascular disease service connection 
issue, the Board does not have jurisdiction over that service 
connection issue.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
20.3(f), 20.200, 20.202, 20.302(b)).

It should be added that appellant's January and March 2001 
written statements to "reopen" said § 1151 benefits claims 
involving cardiovascular disabilities are characterized by 
the Board as "new" claims for § 1151 benefits, since 
intervening change in law or regulation has created a new 
basis of entitlement to said benefits.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the 
concept of a well- grounded claim.  See also Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'd 4 Vet. App. 
283, 288-89 (1993).  Inasmuch as said § 1151 benefits claims 
involving cardiovascular disabilities have not been developed 
for appellate review, they are referred to the RO for any 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

Competent medical evidence showing negligence or malpractice 
regarding VAMC treatment in 2000, is not shown.  Opinion is 
to the effect that there is no additional disability as a 
result of VA treatment.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A § 1151 
for additional disability involving prostate cancer, claimed 
as resulting from VA treatment/omission of treatment in 2000, 
have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
October 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The VA has also acquired VA medical opinion.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

At the time this matter was previously before the Board, it 
was noted that there were some deficiencies in the notice 
provided and that there was no pertinent opinion on file.  
Notice was undertaken, and the following opinion was 
obtained.

According to a January 2007 VA physician report, on March 9, 
2000, an elevated PSA level of 5.13 was recorded.  
Thereafter, the veteran was referred via electronic 
consultation to urology at the West Roxbury VA facility.  
There is no record that the consult request was received in 
urology or that an appointment was made.  A second 
consolation was sent August 3, 2000, for hemospermia with a 
notation that the PSA was stable.  Again, there is no record 
that the consult was received or that an appointment was 
made.  A consultation was sent on August 30, 2000.  This was 
received in urology on September 20, 2000.  The veteran was 
offered an appointment in urology for October 3, 2000; 
however, there is no record of the appointment being made.  
The veteran was seen in urology on January 23, 2001.  The 
urologist noted a hard ridge on the left side of the prostate 
and ordered a repeat PSA.  A prostate biopsy was performed in 
February 2001 that revealed a prostatic adenocarcinoma.  
Thereafter, he underwent external beam radiotherapy.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  The 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. §§ 3.358(b)(1), 
3.361.  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§§ 3.358(b)(2), 3.361.

In Jones v. West, 12 Vet. App. 460, 463 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability. 

The veteran alleges that he is entitled to benefits under 38 
U.S.C.A. § 1151 because the VA failed to provide adequate 
medical care.  However, the problem with his claim is that he 
has submitted no medical evidence supporting his allegations.  
While the veteran's PSA level was elevated in March 2000 and 
prostate cancer was not diagnosed until January 2001, there 
is no medical evidence to support a finding that any VA 
treatment (or omission) is responsible for additional 
disability due to the progression of his cancer.  On the 
contrary, a VA physician in January 2007 concluded that the 
time period between the initial discovery of the elevated PSA 
in March 2000 and the January 2001 biopsy was not significant 
in the treatment of prostate cancer.  The physician concluded 
that it was less likely that (less than 50 percent) VA 
treatment or omission of treatment resulted in any additional 
disability or permanently worsened any preexisting prostate 
cancer.  

The veteran's own opinions that there was negligence or lack 
of proper care caused by VA treatment are not competent 
evidence, as he is a layperson, and medical diagnosis and 
nexus are matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant's claim must be denied because he has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that he has additional disability which resulted from 
carelessness, negligence or other fault in the furnishing of 
VA care.  The preponderance of the evidence is against this 
claim.  The appeal for compensation under 38 U.S.C.A. § 1151 
for additional disability involving prostate cancer must be 
denied.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving prostate cancer, claimed as 
resulting from VA treatment/omission of treatment in 2000, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


